Appeal from an order of County Court, Clinton County which denied an application for a writ of habeas corpus. Relator pleaded guilty in 1956 in Kings County Court to an attempt to carry a dangerous weapon, which, if carried, would be a felony. On return of a writ of habeas corpus from his resulting imprisonment in Clinton Prison he argues that such an offense is not a felony and, in effect, that there can be no “ attempt ” to carry a weapon; that the only crime is the accomplished result. Such an attempt seems to fall literally, however, within the definitions in section 610 of the Penal Law. Even if this might be debatable, it is not open in this proceeding. The question on habeas corpus is the jurisdiction of the court to impose sentence. If it had jurisdiction, subsidiary questions of law are not ordinarily available at habeas corpus; but must be pursued by a motion in the court imposing sentence or by other relief in that court. Order unanimously affirmed, without costs.